Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2022

                                     No. 04-22-00279-CV

                   IN THE INTEREST OF M.A.B AND B.A.C., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00574
                          Honorable Raul Perales, Judge Presiding


                                        ORDER
        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See TEX. R. JUD. ADMIN. 6.2. The appellee’s brief was due on August 15, 2022. However,
the appellee has filed a motion requesting an extension of time to file the appellee’s brief. The
motion is GRANTED. The appellee’s brief is due on or before September 6, 2022.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.

       It is so ORDERED on August 17, 2022.

                                                           PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT